TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00220-CV



                        Amy Guedea and Luis Guedea Veloz, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 36,304, HONORABLE ROB HOFMANN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Amy Guedea and Luis Guedea Veloz filed this accelerated appeal from

the district court’s final order terminating their parental rights to their minor children, E.A.B.G.,

R.L.G., G.G., P.J.G., and L.R.G. Appellants’ court-appointed attorney filed a brief concluding that

the appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds to be advanced on appeal. See also Taylor v. Texas Dep’t of

Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied)

(applying Anders procedure in appeal from termination of parental rights). Counsel has certified to

this Court that she provided appellants with a copy of the Anders brief and a notice of their right to

examine the appellate record and file pro se briefs. No pro se briefs have been filed.
              We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we grant

counsel’s motion to withdraw and affirm the order of termination.




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: May 20, 2011




                                                2